DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
It is noted that the Abstract of the record contains two paragraphs and is more than 150 words in length.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1, 5, and 6 are objected to because of the following informalities: 
The use of parentheses in the claim language, i.e., “(comb width: 0.125 mm)”, recited in claim 1 gives the appearance that the enclosed language is optional. It is suggested that the parentheses are removed.
	Further, it is suggested to delete “(Conditions)” recited in claim 1, line 5, claim 5, line, and claim 6, line 4. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3 recites “90% by mass or more based on the amount of the entire composition” (emphasis added). It is unclear what “amount” refers to, e.g., mass, volume, etc. The examiner interprets “amount of the entire composition” as “amount of by mass”. This interpretation is speculative. Clarification is requested.
Claim 4 recites “the solid concentration of the cellulose fibers is set at 0.4% by mass”. It is unclear what “the solid concentration of the cellulose fibers” refers to, e.g., the mass concentration of the cellulose fibers compared to the mass of the solids in the cellulose fiber-containing composition, the mass concentration of cellulose fibers compared to the mass of the cellulose fiber-containing composition, etc. The examiner interprets “the solid concentration of the cellulose fibers” as “the mass concentration of the cellulose fibers compared to the mass of the cellulose fiber-containing composition”. This interpretation is speculative. Clarification is requested.
Further, claim 4 recites, “the viscosity”. However, it is unclear which viscosity is referred to, e.g., a viscosity of the cellulose fiber-containing composition, a viscosity of the coating solution, etc. The examiner interprets “the viscosity” as being “a viscosity of the cellulose fiber-containing composition”. This interpretation is speculative. Clarification is requested. 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Banzashi et al. (CN 104704169 A; equivalent US 2015/0225550 A1 used as translation), hereinafter Banzashi.

Regarding claims 1-3, Banzashi teaches a microfibrous cellulose aggregate (Banzashi, abstract) (i.e., cellulose fiber-containing composition), 
including microfibrous cellulose (i.e., cellulose fibers) having an average fiber width of 2 nm to 50 nm (i.e., 1000 nm or less) and a liquid compound including at least one of water or an organic solvent (Banzashi, abstract), wherein water alone is preferably used as the liquid compound from the perspective of handleability or cost (Banzashi, [0084]),
wherein the content of the microfibrous cellulose is from 6 mass% to 80 mass% per the mass of the entire microfibrous cellulose aggregate (Banzashi, abstract),
 and the content of the liquid compound (i.e., water) is at least 15 mass% per the mass of the entire microfibrous cellulose aggregate (Banzashi, abstract), more preferably above 70 mass% and preferably at most 94 mass% with respect to the mass of the entire microfibrous cellulose aggregate (Banzashi, [0085]-[0086]), wherein the total amount of microfibrous cellulose and water is 97.5% by mass to 100% by mass based on the amount of the entire composition (i.e., Working Example 5-1: 23.0 mass% +74.5 mass% = 97.5 mass%; Working Example 7-3: 14.0 mass% + 86.0 mass% = 100.0 mass%) (Banzashi, [0323]; page 27, Working Examples 1-1 to 7-3). 

	Banzashi further teaches the microfibrous cellulose has a type I crystalline structure (Banzashi, [0054]), a length of 0.1 µm to 5 µm (Banzashi, [0068]), and may have anionic groups such as carboxylic acid groups, phosphoric acid groups, or sulfonic acid groups (Banzashi, [0070], [0072]). 

	Given that Banzashi teaches the microfibrous cellulose aggregate that is substantially identical to the cellulose fiber-containing composition in the present invention, as set forth above, it is clear that a coating film obtained from the microfibrous cellulose aggregate would inherently have a substantially identical image clarity, as presently claimed.
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 4, given that Banzashi teaches the microfibrous cellulose aggregate that is substantially identical to the cellulose fiber-containing composition in the present invention, as set forth above, it is clear that when the solid concentration of the microfibrous cellulose is set at 0.4% by mass, it would inherently have a substantially identical viscosity, as presently claimed.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 5, given that Banzashi teaches the microfibrous cellulose aggregate that is substantially identical to the cellulose fiber-containing composition in the present invention, as set forth above, it is clear that when a supernatant separated from a dispersed solution of the microfibrous cellulose is recovered, it would inherently have a substantially identical supernatant yield, as presently claimed.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 6, given that Banzashi teaches the microfibrous cellulose aggregate that is substantially identical to the cellulose fiber-containing composition in the present invention, as set forth above, it is clear a coating film obtained from the microfibrous cellulose aggregate would inherently have a substantially identical Young’s modulus, as presently claimed.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 7, Banzashi further teaches that the microfibrous cellulose aggregate is manufactured by concentrating a microfibrous cellulose dispersion liquid (Banzashi, [0123]), the preparation of which comprises a chemical treatment step (Banzashi, [0124]), including a treatment step using an enzyme (Banzashi, [0127]-[0128]; [0336]-[0337]; [0352]-[0353]; page 27, Examples 3-1, 6-1, and 6-2), such as cellulase or hemicellulase (Banzashi, [0174]) (i.e., the microfibrous cellulose aggregate further comprises an enzyme). 

Regarding claim 8, while Banzashi does not explicitly disclose that the microfibrous cellulose aggregate is for use in a paint, the recitation in the claim that the cellulose fiber-containing composition is “for use in a paint” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Given that Banzashi discloses a cellulose fiber-containing composition as presently 

Regarding claim 9, while Banzashi does not explicitly disclose that the microfibrous cellulose aggregate is for use in a thickener, the recitation in the claim that the cellulose fiber-containing composition is “for use in a thickener” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Given that Banzashi discloses a cellulose fiber-containing composition as presently claimed, it is clear that the microfibrous cellulose aggregate of Banzashi would be capable of performing the intended use, i.e. use in a thickener, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over Banzashi, as applied to claim 1, further in view of Yusuke et al. (JP 2016069618 A), hereinafter Yusuke. 
Regarding claim 10, Banzashi does not explicitly disclose a paint comprising the cellulose fiber-containing composition.
With respect to the difference, Yusuke teaches cellulose fibers with a type I crystal structure and a diameter of 2 nm or more and 500 nm or less (Yusuke, pages 2-3, section ‘Best-Mode’, paragraphs 3 and 8), and a water-based paint composition containing cellulose fibers (Yusuke, page 2, section ‘Tech-Solution’, [1]). 
Yusuke is analogous art, as Yusuke is drawn using cellulose fibers in paints (Yusuke, page 2, section ‘Tech-Solution’, [1]).
In light of the disclosure of using cellulose fibers in a water-based paint composition taught in Yusuke, it therefore would have been obvious to one of ordinary skill in the art to use the microfibrous cellulose aggregate of Banzashi in the water-based paint composition (i.e., paint) of Yusuke, and thereby arrive at the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sumi et al. (JP 2011057749 A) teaches a water-based coating containing a cellulose fibers with an average fiber diameter of 2-150 nm, wherein the blending amount of cellulose fibers in the water-based coating composition is 0.01% to 3% and 
Noisshiki et al. (JP 2013107297 A) teaches fine fibrous cellulose having a diameter of 2 nm to 1000 nm, used with a resin, such as acrylic resin, and having a supernatant yield of 89%, wherein a higher supernatant yield indicates a higher yield of finer fine fibrous cellulose. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITU SHIRALI whose telephone number is (571)272-2241. The examiner can normally be reached Monday - Friday: 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (572)270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/R.S.S./Examiner, Art Unit 1732                                                                                                                                                                                                        


/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732